department of the treasury internal_revenue_service washington d c tax exempt ando government entities division date date number release date contact person identification_number contact number employer_identification_number form required to be filed vil tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely holly o paz director rulings and agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person uil identification_number contact number fax number employer_identification_number legend date state date date a dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below facts information presented discloses that you were incorporated on date under state nonprofit corporation law article of your certificate of incorporation states among other things that you are organized exclusively for charitable religious educational and scientific purposes including the making of distributions to organizations that qualify as exempt_organizations under sec_501 the purpose clause of your bylaws states that you were launched to create a single entity representing the common interest of the diverse community of rural mobile broadband providers and their suppliers you further state that your purpose is to help americans get the best of the best for rural areas leading to a ubiquitous safe mobile affordable and sustainable broadband service environment you represent that you are committed to providing a single clear and significant voice to government agencies that will be involved in choosing grant recipients from the recently enacted a you state that you are committed to the vision of the next generation wireless network grid and that you will serve as a focal point for the discussion and advancement of technical and business issues of the rural mobile broadband industry in the united_states you further stated that you plan to serve as a catalyst for providing broadband services to underserved rural communities and hope to expand your reach beyond state to other nations and perhaps worldwide through your members you plan to cooperate to obtain government grants and then within the parameters of the government grants develop and implement broadband services in the underserved areas on date we sent you letter requesting specific information regarding your activities including what qualifications a person must meet to become a member what benefits members receive what membership classifications you have the amount of your membership dues whether you have a website whether you have pamphlets or brochures and what activities you have engaged in since your inception you were also asked how your activities or services qualify you as an organization described in sec_501 on date you responded to our letter listing the names of your current officers and directors and the cities in which they reside currently you have plus members consisting of persons belonging to high-tech internet industries consumers and rural residents you state that you plan to serve as a catalyst for providing broadband services to underserved rural communities in the hopes to expand your reach nationwide and perhaps worldwide you are not an internet provider but you and your members plan to obtain government grants to develop and implement broadband services in underserved areas no timeline exists for network construction and development depends on funding ability you state that membership in your organization is now free but you seek out donations or sponsorships to support your activities at three levels these three levels are gold-dollar_figure silver-dollar_figure and general-dollar_figure you represent that you recognize sponsors on your website in compliance with internal_revenue_service qualified sponsorship rules you state that sponsors are recognized on your website by name and logo you further state that members no longer receive services or benefits and the collaboration of members who work in the mobile broadband industry is necessary to bring broadband to rural in which we asked you to explain how areas of the country in response to our letter of date you advertise your organization to the public in order for potential members to know about your services and activities and to submit copies of your advertisements you replied by stating that no advertisements have been made and you have conducted no activities nor provided any services pending completion of your tax-exemption application by the internal_revenue_service you state that you have developed a website intended only to keep the founding members in contact with each other but have conducted no major activities or provided any services with regard to your sources of financial support you state that essentially your president and secretary have donated funds to you to date law sec_501 of the code exempts from federal_income_tax corporations organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes sec_1_501_c_3_-1 of the income_tax regulations the regulations provides that in order for an organization to be exempt under sec_501 of the code it must be both organized and operated exclusively for one or more of the purposes specified in such section sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as it engages primarily in activities operated exclusively for one or more exempt purposes only if which accomplish one or more exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides than an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 of the regulations defines the words private_shareholder_or_individual in sec_501 of the code to refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations in defining the term charitable provides the term charitable is used in sec_501 in its generally accepted legal sense and is therefore not to be construed as limited by the separate enumeration in sec_501 of other exempt purposes which may fall within the broad outlines of charity as developed by judicial decisions such term includes advancement of education sec_1 c -1 d i of the regulations in defining the term educational provides in general the term educational as used in sec_501 relates to the instruction or training of the individual for the purpose of improving or developing his capabilities or the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet this requirement the organization must establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides that an organization may meet the requirements of sec_501 of the code although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization’s exempt_purpose or purposes and if the organization is not organized or operated for the primary purpose of carrying on an unrelated_trade_or_business revrul_69_528 1969_2_cb_127 holds that providing investment services on a regular basis for a fee is a trade_or_business ordinarily carried on fro profit even if that service were regularly provided to exempt_organizations therefore any organization recognized as exempt under sec_501 of the code providing such services would be carrying on an unrelated_trade_or_business revrul_72_124 1972_1_cb_145 holds that the aged are a charitable_class and that an organization that operates to address the needs of the aged by providing for the primary needs of such individuals for housing health care and financial security in conformity with the criteria specified in this rev_rul is exempt under sec_501 of the code revrul_72_369 1972_2_cb_245 holds that an organization formed to provide managerial and consulting services at cost to unrelated exempt_organizations did not qualify for exemption under sec_501 of the code according to the internal_revenue_service the service providing managerial and consulting services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit the fact that the services are provided at cost and solely for exempt_organizations is not sufficient to qualify the activity as charitable within the meaning of sec_501 of the code therefore the service held that the organization's activities were not charitable better business bureau of washington d c inc presence of a single non-exempt purpose if substantial in nature will preclude exemption regardless of the number or importance of statutorily exempt purposes v u s 326_us_279 holds that the in 70_tc_352 the tax_court determined that an organization formed to provide consulting services on the topic of rural- related policy and program development to tax-exempt organizations at or close to cost did not qualify for exemption under sec_501 of the code as an educational scientific or charitable_organization in examining the organization’s activities the court noted that an organization may operate a trade_or_business and still qualify under sec_501 of the code rather the critical inquiry is whether the organization’s primary purpose for engaging in its sole activity is an exempt_purpose or whether its primary purpose is the nonexempt one of operating a commercial business producing net profits for the organization this determination is a question of fact to be resolved on the basis of all the evidence presented by the administrative record factors to be considered include the particular manner in which an organization's activities are conducted the commercial hue of those activities and the existence and amount of annual or accumulated_profits furthermore clompetition with commercial firms is strong evidence of the predominance of nonexempt commercial purposes applying this analysis the court determined that the organization's services obviated the need for non- profits to employ full-time staff for that function that the organization’s fee was based on the cost of providing services rather than the tax-exempt organization's ability to pay that the organization realized profit that the organization’s financing was not typical of sec_501 organizations and that in practice the organization did not limit its services to sec_501 organizations therefore the court concluded that the organization did not qualify for tax- exempt status under sec_501 of the code because it served a substantial commercial purpose in 92_tc_1053 the tax_court determined that the american campaign academy a training program for political campaign professionals operated for the private benefit of the republican party because its curriculum was tailored to republican interests its graduates worked for republican candidates and incumbents and it was financed by republican sources the tax_court defined private benefit as nonincidental benefits conferred on disinterested persons that serve private interests private benefits included advantage profit fruit privilege gain or interest rationale an organization seeking tax-exempt status under sec_501 of the code must be organized and operated exclusively for one or more of the exempt purposes enumerated in sec_501 of the code with no part of its net_earnings inuring to the benefit of any private_shareholder_or_individual see also sec_1_501_c_3_-1 of the regulations such organization also has the burden of establishing to the satisfaction of the service that it qualifies for exemption under sec_501 c you state that you seeking tax-exempt status under sec_501 of the code to further charitable religious educational and scientific purposes you also represent that you were formed to create a single entity representing the common interest of the diverse community of rural mobile broadband providers and their suppliers additionally you state that your purpose is to help americans get the best of the best for rural areas leading to a ubiquitous safe mobile affordable and sustainable broadband service environment based on a review of your activities you have failed to establish that you are described in sec_501 of the code as explained below exempt purposes an organization satisfies the operational_test if purpose an organization is operated exclusively for one or more exempt_purpose only if engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 of the code the presence of a single substantial non-exempt purpose will destroy the exemption regardless of the number or importance of any truly exempt purposes 326_us_279 you fail the operational_test because you are not operated exclusively for one or more exempt purposes it operates exclusively for one or more exempt it the term charitable is used in sec_501 of the code in its generally accepted legal sense and is not to be construed as limited by the separate enumeration in that section see sec_1_501_c_3_-1 the term charitable includes the following distressed or of the underprivileged advancement of education of education or science lessening the burdens of government and promotion of social welfare by organizations designed to accomplish any of the above additionally a purported charitable activity must benefit a sufficiently large and indefinite class the service has recognized charitable classes to include the poor distressed and underprivileged the aged and the sick or handicapped relief of the poor and while you state that you seek to get the best of the best in broadband services in rural areas throughout the country you have failed to demonstrate how you will achieve this endeavor you have not presented a business plan or proposals to show how you intend to achieve your purposes other than you are launched to create a single entity representing the common interest of the diverse community of rural mobile broadband providers and their suppliers despite several conversations with your legal_representative and requests for detailed information explaining exactly how you intend to operate and achieve some exempt_purpose you have not established that you are organized and operated exclusively for one or more exempt_purpose private benefit information provided in your application shows that you serve substantial private interests in violation of sec_501 of the code an organization is not organized or operated exclusively for one or more exempt_purpose unless it serves a public rather than private interest thus it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as a designated individual the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests applicants must show that no more than an insubstantial part of its activities benefit private interests or any other nonexempt purpose when your application was initially filed you had various classes of members high membership fees and some members received substantial benefits you now represent that membership in your organization is free and that members no longer receive services or benefits while you state that the collaboration of members who work in the mobile broadband industry is necessary to bring broadband to rural areas of the country it appears that your activities are directed towards promoting the private business interests of your members working in the broadband industry this is confirmed by your stated purpose which is to crate a single entity representing the common interests of the diverse community of rural mobile broadband providers and their suppliers therefore you are still operated for the private benefit of your officers directors and members substantial commercial purpose you are operated for a substantial commercial purpose because your primary activity the operation of a broadband network is generally considered a trade_or_business ordinarily carried on for profit an organization may meet the requirements of sec_501 of the code although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization’s exempt_purpose or purposes and if the organization is not organized and operated for the primary purpose of carrying out a unrelated_trade_or_business an unrelated_trade_or_business is any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profit derived to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 of the code in determining the existence or nonexistence of such primary purpose all the facts and circumstances must be considered including the size and extent of such trade_or_business and the size and extent of the activities which are in furtherance of one or more exempt purposes the critical inquiry is whether petitioner's primary purpose for engaging in its sole activity is an exempt_purpose or whether its primary purpose is the nonexempt one of operating a commercial business producing net profits for the organization 70_tc_352 factors to be considered include the particular manner in which an organization's activities are conducted the commercial hue of those activities and the existence and amount of annual or accumulated_profits competition with commercial firms is strong evidence of the predominance of nonexempt commercial purposes for example revrul_69_528 1969_1_cb_279 involves an organization that regularly carried on an investment service business the organization was formed to provide investment services on a fee basis exclusively to exempt_organizations the service determined that providing investment services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit therefore the organization did not qualify for exemption under sec_501 of the code because it regularly carried on the business of providing investment services which would be an unrelated_trade_or_business if carried on by any tax-exempt_organization on whose behalf it operated furthermore revrul_72_369 1972_2_cb_245 determined that providing managerial and consulting services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit providing services at cost and solely to exempt_organizations is not sufficient to make the activity charitable finally in 70_tc_352 the tax_court determined that an organization formed for the purpose of providing consulting services primarily in the area of rural-related policy and program development’ did not qualify for exemption under sec_501 of the code because providing consulting services is a business ordinarily carried on by commercial ventures organized for profit if and when you begin to operate will generally be like the organizations described in revrul_69_528 revrul_72_369 and b s w group access to your broadband services provided for a fee you state in your bylaws that you were formed to create a single entity representing the common interests of the community of rural mobile broadband providers and their suppliers while you state that you intend to expand mobile broadband services in rural areas throughout the country your main focus seems to be developing the business interests of your members and suppliers and expanding mobile broadband services to rural areas is incidental to your overall business purposes accordingly your primary purpose is to engage in a nonexempt activity and therefore you do not qualify for exemption under sec_501 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs if you and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if if you do not intend to protest this determination you do not need to take any further action we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service te_ge se t eo ra t constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely holly o paz director exempt_organizations
